Citation Nr: 0416826
Decision Date: 06/25/04	Archive Date: 09/01/04

DOCKET NO. 92-08 437                        DATE JUN 25 2004


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 5, 1970 to November 18, 1970; from July 25,1971 to August 8,1971; and from August 5 to August 19, 1972. The appellant is service connected for a disorder incurred during his initial period of ACDUTRA and is, thus, with respect to this period of service is a veteran for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1993 rating decision by the Department of Veterans Affairs (VA) Newark, New Jersey Regional Office (RO), which denied service connection for a psychiatric disorder.

In a decision dated in May 1995, the Board, in pertinent part, referred this claim to the RO for adjudication, finding that it was not intertwined with the other claims before the Board. The veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In January 1999, the Court issued a Memorandum Decision, which, in pertinent part, remanded this issue to the Board for adjudication. In July 1999, the Board, in turn, remanded this case to the RO for due process and evidentiary development. In February 2004 the veteran and his witness appeared at a hearing in Washington, DC and offered testimony in support of his claim before the undersigned member of the Board. The case is now ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

It is the veteran's contention that his psychiatric illness existed prior to his periods of ADUTRA and his psychiatric disorder was' aggravated by his military service. The February 1970 entrance examination into the National Guard shows that the

- 2 



veteran have a history of nervousness. At the time of the October 1970 separation examination the veteran gave a history of headaches over the past three months and that he was apparently depressed and nervous. The available clinical evidence shows that in April 1973 his doctor indicated that he first saw the veteran in July 1972 for severe headaches, confusion, insomnia, and depression. The veteran subsequent was hospitalized in January 1973 and thereafter.

The representative during February 2004 hearing requested a VA examination. In view of the above facts, the Board concurs. The Board notes that the appellant has a service-connected disability and is a veteran per 38 U.S.C.A. § 101 (West 2002)

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) is fully complied with and satisfied. See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The RO is requested to furnish veteran the appropriate release of information forms in order to identify any VA and private medical records regarding treatment he has received relative to his current claim, which have not been previously submitted.

3. Arrange for a VA examination by a psychiatrist to determine the nature, severity, and etiology of any acquired psychiatric disorder. Send the claims folder to the examiner for review in conjunction with the examination. Any testing deemed necessary should be conducted. It is requested that the examiner obtain a detailed medical history.

- 3 



Following the examination it is requested that the examiner render an opinion as to whether it is as likely as not that any acquired psychiatric disorder diagnosed, is related to the appellant's periods of ACDUTRA? If it is determined that the appellant has an acquired psychiatric disorder that pre-existed any of his periods of ACDUTRA, the examiner is requested to render an opinion as whether it is as likely as not that the preservice psychiatric disorder underwent a chronic increase in severity during any period of ACDUTRA beyond natural progression?

The examiner is to be infoDl1ed that the appellant had three periods of ACDUTRA are: June 5, 1970 to November 18, 1970; from July 25, 1971 to August 8, 1971; and from August 5 to August 19, 1972.

A complete rational for any opinion expressed should be included in the report.

4.Thereafter, the RO should readjudicate the claim on appeal. If the benefit sought remains denied, the veteran and his representative should be furnished a supplemental statement of the case, and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

- 4


action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	ROBERT  P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 





